                    UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION-FLINT
IN RE:
Tammy L. Celmo                           CASE NO.: 20-30535-jda
                                         CHAPTER 13 PROCEEDINGS
                                         JUDGE JOEL D. APPLEBAUM
Address(es): 3910 Sugarbush, Howell, MI 48843
Employer's Tax Identification (EIN) No(s) (if any):
Social Security No.: xxx-xx-9605
Social Security No.:
            Debtor(s)         /

  NOTICE OF CHAPTER 13 STANDING TRUSTEE’S OBJECTION TO
 THE PROOF OF CLAIM OF U OF M CREDIT UNION AS IDENTIFIED
AS PACER CLAIM NUMBER 6 PURSUANT TO THE COURT’S CLAIMS
                        REGISTER

       The Chapter 13 Standing Trustee, Carl L. Bekofske, has filed an objection to

                       a Proof of Claim in this bankruptcy case.

      Your claim may be reduced, modified or disallowed. You should read

these papers carefully and discuss them with your attorney, if you have one.

      If you do not want the Court to disallow or change your proof of claim, then

on or before, JULY 7, 2020, you or your lawyer must:

      1.       File with the Court a written response to the objection explaining your

position at:

                               United States Bankruptcy Court
                                  226 West Second Street
                                      Flint, MI 48502




  20-30535-jda     Doc 29   Filed 05/12/20   Entered 05/12/20 14:13:50   Page 1 of 6
           If you mail your resonse to the Court for filing, you must mail it early

     enough so the Court will receive it on or before the date stated above. All

     attorneys are required to file pleadings electronically.

     You must also mail a copy to:

     Tammy L. Celmo, 3910 Sugarbush, Howell, MI 48843
     Chapter 13 Trustee: 400 N. Saginaw St., Ste. 331 Flint, MI 48502
     U OF M Credit Union, P.O. Box 7850, Ann Arbor, MI 48107

     2.    Attend the hearing on the objection, scheduled to be held on JULY

     14, 2020 at 10:00am in Courtroom at United States Bankruptcy Court, 226

     West Second Street, Flint, MI 48502, unless your attendance is excused by

     mutual agreement between yourself and the objector’s attorney. (Unless the

     matter is disposed of summarily as a matter of law, the hearing shall be a

     pre-trial conference only; neither testimony nor other evidence will be

     received. A pre-trial scheduling order may be issued as a result of the pre-

     trial conference.)

     If you or your attorney do not take these steps, the Court may deem that you do not
     oppose the objection to the claim, in which event the hearing will be cancelled and
     the objection sustained.

Dated: May 12, 2020                    /s/ Carl L. Bekofske
                                       Carl L. Bekofske P10645
                                       Melissa Caouette P62729
                                       400 N. Saginaw Street, Ste. 331
                                       Flint, MI 48502
                                       Telephone: 810.238.4675
                                       ecf@flint13.com




  20-30535-jda   Doc 29   Filed 05/12/20   Entered 05/12/20 14:13:50     Page 2 of 6
                 UNITED STATES BANKRUPTCY COURT
                  EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION-FLINT
IN RE:
Tammy L. Celmo                                 CASE NO.: 20-30535-jda
                                               CHAPTER 13 PROCEEDINGS
                                               JUDGE JOEL D. APPLEBAUM
            Debtor(s)           /

CHAPTER 13 TRUSTEE’S OBJECTION TO THE PROOF OF CLAIM OF
U OF M CREDIT UNION AS IDENTIFIED AS PACER CLAIM NUMBER 6
        PURSUANT TO THE COURT’S CLAIMS REGISTER

    NOW COMES the Chapter 13 Trustee and by way of objection to the Proof of

Claim of U OF M CREDIT UNION as identified as Pacer claim number 6

pursuant to the Court’s Claims Register, as follows:

1. The debtor’s voluntary Chapter 13 Petition was filed on February 29, 2020.

2. A Proof of Claim was filed on behalf of U OF M CREDIT UNION on April

    21, 2020 in the amount of $5,420.42 and is identified as Pacer Claim number 6

    pursuant to the Court’s Claims Register.

3. The Proof of Claim filed on behalf of U OF M CREDIT UNION, Pacer claim

    number 6, asserts that the claim is secured, but fails to attach proof that its

    security interest has been perfected in contravention of F.R.Bankr.P. 3001(d).

WHEREFORE, the Chapter 13 Standing Trustee prays that this Honorable Court

allow the Proof of Claim filed on behalf of U OF M CREDIT UNION, as

identified as Pacer claim number 6 pursuant to the Court’s Claims Register, as an

unsecured non-priority claim in its entirety and grant any other and further


  20-30535-jda   Doc 29   Filed 05/12/20   Entered 05/12/20 14:13:50   Page 3 of 6
relief as this Court deems equitable and just, including entering an Order absolving

the Trustee from any duty to recoup disbursements previously made on behalf of U

OF M CREDIT UNION.

Dated: May 12, 2020                          /s/ Carl L. Bekofske
                                             Carl L. Bekofske P10645
                                             Melissa Caouette P62729
                                             400 N. Saginaw Street, Ste. 331
                                             Flint, MI 48502
                                             Telephone: 810.238.4675
                                             Fax: 810.238.4712
                                             ecf@flint13.com




  20-30535-jda   Doc 29   Filed 05/12/20   Entered 05/12/20 14:13:50   Page 4 of 6
                 UNITED STATES BANKRUPTCY COURT
                  EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION-FLINT
IN RE:
Tammy L. Celmo                               CASE NO.: 20-30535-jda
                                             CHAPTER 13 PROCEEDINGS
                                             JUDGE JOEL D. APPLEBAUM
        Debtor(s)    /
 ORDER GRANTING THE CHAPTER 13 TRUSTEE’S OBJECTION TO
 THE PROOF OF CLAIM OF U OF M CREDIT UNION AS IDENTIFIED
AS PACER CLAIM NUMBER 6 PURSUANT TO THE COURT’S CLAIMS
                        REGISTER

      This matter having arisen upon the Objection to Proof of Claim filed by the

Chapter 13 Standing Trustee, the Objection having been served with the Notice of

Objection to Claim in accordance with the local bankruptcy rules, the requisite

time for a response having passed, no response to the Objection having been timely

filed and served, and the Court being otherwise sufficiently advised in the

premises:

      IT IS HEREBY ORDERED that the Proof of Claim filed on behalf of U OF

M CREDIT UNION, as identified as Pacer claim number 6 pursuant to the Court’s

Claims Register, is allowed as an unsecured non-priority claim in its entirety.

      IT IS HEREBY ORDERED that to the extent the Chapter 13 Standing

Trustee has previously made disbursements to such Creditor, the Trustee shall not

be obligated to recoup same.

                               “Proposed Order”




  20-30535-jda   Doc 29   Filed 05/12/20   Entered 05/12/20 14:13:50   Page 5 of 6
                 UNITED STATES BANKRUPTCY COURT
                  EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION-FLINT
IN RE:
Tammy L. Celmo                               CASE NO.: 20-30535-jda
                                             CHAPTER 13 PROCEEDINGS
                                             JUDGE JOEL D. APPLEBAUM
            Debtor(s)          /

                          CERTIFICATE OF SERVICE

I hereby certify that on May 12, 2020, I electronically filed the Chapter 13
Standing Trustee’s Objection to the Proof of Claim of U OF M CREDIT UNION,
as identified as Pacer claim number 6 pursuant to the Court’s Claims Register,
Notice, Proposed Order and Certificate of Service with the Clerk of the Court
using the ECF system; which will send notification to the following:

Attorney for Debtor:
Marrs & Terry, PLLC            tterry@marrsterry.com

Attorney for Creditor:
Christopher Frank              cfrank@leducfrank.com


The following parties were served via First Class Mail at the address below by
depositing same in a United States Postal Box with the lawful amount of postage
affixed thereto:


Tammy L. Celmo, 3910 Sugarbush, Howell, MI 48843

U OF M Credit Union, P.O. Box 7850, Ann Arbor, MI 48107

                                             /s/ Sherry Beasinger
                                             Sherry Beasinger
                                             Chapter 13 Trustee’s Office
                                             400 N. Saginaw Street, Suite 331
                                             Flint, MI 48502
                                             Telephone: (810) 238-4675
                                             ecf@flint13.com



  20-30535-jda   Doc 29   Filed 05/12/20   Entered 05/12/20 14:13:50   Page 6 of 6
